Citation Nr: 0514999	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for bronchial asthma since February 19, 1998, 
including the issue of entitlement to an initial evaluation 
in excess of 30 percent for bronchial asthma from July 1, 
1990, to February 19, 1998.

2.  Entitlement to an effective date prior to February 19, 
1998, for the grant of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
June 1964 to June 1990, at which time he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for asthmatic 
bronchitis and assigned a 10 percent evaluation, effective 
July 1, 1990.  In a subsequent rating decision, the 
evaluation assigned for this disability was increased to 30 
percent, effective July 1, 1990.  Thereafter, in a December 
1998 rating decision, the RO granted a 60 percent evaluation 
for the veteran's bronchial asthma, effective February 19, 
1998.

This matter also comes to the Board on appeal from an October 
1999 rating decision, which denied entitlement to an 
effective date prior to February 19, 1998, for the grant of a 
TDIU.  The veteran also perfected a timely appeal regarding 
this issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in November 1999.

In December 2000 and July 2003, the Board remanded the 
veteran's claims for readjudication in accordance with 
instructions contained therein.  In the July 2003 remand, the 
Board determined that the veteran had previously perfected 
his appeal as to the issue of an increased rating for 
bronchial asthma.

On remand, in compliance with the Board's instructions, the 
RO issued a supplemental statement of the case as to the 
above-enumerated issues.  The veteran's claim for an 
increased rating for his bronchial asthma was evaluated under 
the previous and revised regulations.  Therefore, we find 
that these claims are properly before the Board at this time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's bronchial asthma, from July 
1, 1990, to July 23, 1997, was characterized by asthma 
attacks no more than once per month with only moderate 
dyspnea, and FEV-1 and FEV-1/FVC greater than 55 percent of 
predicted, and no more than intermittent steroid courses.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's bronchial asthma, from July 
24, 1997, has been characterized by FEV-1 and FEV-1/FVC 
greater than 40, with no episodes of respiratory failure, and 
no required daily use of high dose corticosteroids.

3.  Pursuant to this decision, the schedular requirement for 
a TDIU, i.e., a combined 70 percent evaluation for multiple 
service-connected disabilities, was first met, as of July 24, 
1997.

4.  The veteran's current formal claim of entitlement to TDIU 
was received on April 15, 1998.

5.  There is an approximate balance in the evidence as to 
whether, effective July 24, 1997, but no earlier, the veteran 
was precluded from securing or following a substantially 
gainful occupation, consistent with his education and work 
experience, solely as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for bronchial asthma, from July 1, 1990, to July 23, 
1997, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (1996) 
(effective prior to Oct. 7, 1996), 4.97, Diagnostic Code 6602 
(2004) (effective Oct. 7, 1996).

2.  The criteria for an initial evaluation of 60 percent for 
bronchial asthma, from July 24, 1997, to February 18, 1998, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6602 (1996) (effective prior 
to Oct. 7, 1996), 4.97, Diagnostic Code 6602 (2004) 
(effective Oct. 7, 1996).

3.  The criteria for an initial evaluation of 100 percent for 
bronchial asthma, from February 19, 1998, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (1996) (effective prior to Oct. 7, 
1996), 4.97, Diagnostic Code 6602 (2004) (effective Oct. 7, 
1996).

4.  Giving the benefit of the doubt to the veteran, the 
regulatory criteria for establishing an effective date of 
July 24, 1997, for the assignment of a total rating based 
upon individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 5107(b), 
5110(b)(2) (West 2002): 38 C.F.R. §§ 3.102, 3.155, 3.321, 
3.340, 3.341, 3.400, 4.16, 4.19, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient and emergency room records dated from June 1990 
to February 1991 show that the veteran sought emergency room 
treatment for his asthma in July, September, October, and 
November 1990, and in January and February 1991.  His asthma 
generally improved with treatment.  Intermittent outpatient 
treatment records show that his asthma was improved at those 
times.

In September 1990, the veteran underwent a pulmonary function 
test (PFT).  It revealed that his FVC was 76 percent of 
predicted, and his FEV-1 was 69 percent of predicted.  At 
that same time, the veteran also underwent VA general medical 
examination.  He complained of shortness of breath and 
considerable, productive coughing.  His medication consisted 
of Prednisone, Theo-Dur, Atrovent Inhaler, Metopril Inhaler, 
Beclovent Inhaler, Ental Inhaler, and Beconase Inhaler.  He 
also used a vaporizer at home.  He stated that he had trouble 
sleeping, and had to sleep propped up.

On examination, there was no evidence of any excessive cough 
or expectoration.  Chest excursion was somewhat limited.  On 
palpation and percussion, no pathology was found.  On 
auscultation, there were numerous rhonchi throughout both 
lung fields.  The diagnosis was asthmatic bronchitis.

In a VA outpatient record, received by the RO in January 
1991, it was indicated the veteran had been under the VA 
physician's care since his diagnosis of asthma.  The veteran 
required numerous emergency room admissions and frequent 
courses of Prednisone therapy to keep his asthma under 
control.  Essentially, he was never off steroid therapy.  He 
had never been hospitalized.  The impression was that the 
veteran had very severe asthma, which clearly warranted a 
greater VA disability than 10 percent.  He required long-term 
Prednisone therapy.  The physician was not optimistic that 
the veteran would ever be able to discontinue this therapy.

VA outpatient treatment records dated from April to December 
1992 show the veteran continued to receive periodic treatment 
for his asthma.  All clinical entries noted that his asthma 
was stable, his lungs were clear, and he was breathing well.  
A single entry, dated in December 1992, indicated his asthma 
was worsening.

In December 1992, the veteran underwent VA examination for 
the stomach.  Upon examining the veteran's lungs, the 
examiner noted that the lungs had no evidence of acute 
asthma.  He had good chest expansion.  Percussion was 
unimpaired over the chest.  On auscultation, there were a few 
rales heard in the right mid lung field, but there was no 
evidence of asthmatic rales.

In December 1992, the veteran underwent a pulmonary function 
test (PFT).  It revealed that his FEV-1 was 84 percent of 
predicted, and his FEV-1/FVC was 81 percent of predicted.

Outpatient treatment and emergency room records dated from 
February 1993 to August 1993 show that, with the exception of 
one emergency room visit in March 1993, the veteran's asthma 
was well controlled, his lungs were clear, and his breathing 
was good.  A March 1992 PFT revealed the veteran's FEV-1 was 
82 percent of predicted, and his FEV-1/FVC was 97 percent of 
predicted.

VA treatment records dated from September 1993 to February 
1994 show the veteran sought treatment for his asthma.  He 
had one emergency room visit during that time.

In a January 1994 written statement, J.H., a Navy physician 
to whom the veteran had been referred, indicated that he 
followed the veteran for approximately one year for 
difficulty in managing asthma.  At that time, he had been on 
a large dose of Prednisone for four years.  Dr. H stated this 
had been tapered over the next several months, and stopped 
completely in October 1993.

In June 1995, the veteran underwent a PFT that revealed an 
FEV-1 of 69 percent of predicted.  On VA examination, he 
reported shortness of breath and wheezing, with a cough that 
occasionally had yellow sputum.  Examination of the chest 
revealed diffuse wheezing in all lung fields examined 
predominantly on exhalation.  The assessment was asthma.  The 
examiner noted the PFT, and indicated that it demonstrated a 
significant decrement in the predicted lung volume.  However, 
he did have a significant improvement in his lung volume post 
dilation, with the pulmonary dilator.

VA outpatient treatment and emergency room records dated from 
July 1997 to November 1998 show the veteran continued to 
receive treatment for his asthma.  He visited the emergency 
room five times during this period, complaining of asthma and 
shortness of breath.  Each time, his condition improved with 
medication.

In July 1997, the veteran underwent a PFT, which revealed 
that his FEV-1 was 39 percent of predicted pre-
bronchodilator, and 52 percent of predicted post-
bronchodilator, and FEV-1/FVC was 81 percent of predicted 
pre-bronchodilator, with a 29 percent change post-
bronchodilator.

In October 1997, the veteran underwent VA examination.  He 
reported first having asthma in June 1988.  He said he was 
treated initially with daily doses of Prednisone for 41/2 
years.  In June 1993, his dose was tapered.  Since that time, 
he had a number of episodes of asthma for which he had been 
treated with short-term Prednisone therapy.  The impression 
was asthma, treated with Prednisone.

The veteran also underwent a PFT in October 1997, which 
revealed that FEV-1 was 51 percent of predicted pre-
bronchodilator, and 52 percent of predicted post-
bronchodilator, and FEV-1/FVC was 81 percent of predicted 
pre-bronchodilator, with an 8 percent change post-
bronchodilator.

In February 1998, the veteran underwent a PFT, which revealed 
that FEV-1 was 45 percent of predicted post-bronchodilator, 
and FEV-1/FVC was 82 percent of predicted pre-bronchodilator.

In July 1998, the veteran underwent another PFT, which 
revealed that FEV-1 was 64 percent pre-bronchodilator and 66 
percent post-bronchodilator, and FEV-1/FVC was 81 percent 
pre-bronchodilator, with a 33 percent change post-
bronchodilator.

A separate July 1998 outpatient record shows the veteran was 
taking daily Prednisone.

In a January 1999 written statement, Dr. H stated that the 
veteran was a patient with severe refractory asthma, whom he 
had treated since 1993.  He was on high dose Prednisone from 
1983 to 1993.  He reported that the veteran had daily severe 
symptoms requiring nebulizer treatments every four hours.

In a February 1999 written statement, P.P., RNC, indicated 
that the veteran had severe asthma.  It was refractory with 
daily symptoms only marginally controlled with complex oral 
and inhalation therapy.

Treatment records dated in May 2000 show the veteran was 
described as having "steroid dependent asthma."  He was 
noted to be taking Prednisone daily.

VA treatment records dated from February 2003 to March 2004 
show the veteran was taking daily Prednisone.  There were 
attempts to taper the veteran off this medication, but no 
evidence that it was completely successful.  His asthma was 
reported as much improved in May 2003, although he was still 
taking Prednisone daily at that time and in March 2004.  One 
physician's note questioned the veteran's bronchial asthma 
diagnosis.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In July 2002 and February 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of detailed 
November 1999 and August 2002 statements of the case (SOC) 
and a November 2004 supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOCs and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating and 
an earlier effective date for TDIU.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  All the above documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield v. Nicholson, supra, slip op. at 
27.  Further, the claims file reflects that the November 2004 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Bronchial Asthma Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

While the veteran's claim was pending, the criteria for 
rating bronchial asthma changed.  Under the "old" rating 
criteria, effective prior to October 7, 1996, a 30 percent 
evaluation required moderate bronchial asthma manifested by 
rather frequent asthmatic attacks (separated by only 10 to 
14-day intervals), with moderate dyspnea on exertion between 
attacks; a 60 percent rating required severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly), 
with marked dyspnea on exertion between attacks, only 
temporary relief by medication, and more than light manual 
labor being precluded; and a 100 percent rating required 
pronounced symptoms, with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health.  Additionally, the old criteria required, in the 
absence of clinical findings of asthma at the time of 
examination, that a verified history of asthmatic attacks be 
of record.  38 C.F.R. § 4.97, Part 4, Diagnostic Code (DC) 
6602 (1996).

Following the revision of the rating criteria on October 7, 
1996, Diagnostic Code 6602 still relates to bronchial asthma.  
It provides for a 30 percent evaluation for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  DC 6602 assigns a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrant an 
evaluation of 100 percent. 38 C.F.R. § 4.97, Diagnostic Code 
6602 (2004).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is currently rated 30 percent disabled for his 
bronchial asthma from July 1, 1990, to February 18, 1998.  In 
order for his disability rating for that time period to be 
increased to 60 percent under the "old" regulations, which 
are applicable during this entire time period under 
consideration, the medical evidence must show severe 
bronchial asthma, manifested by one or more attacks weekly, 
marked dyspnea on exertion between attacks, only temporary 
relief with medication, and with more than light labor being 
precluded.

However, none of the medical evidence dated before February 
19, 1998, shows that the veteran experienced asthma attacks 
more than once per week.  Indeed, the medical evidence 
demonstrates that he had numerous trips to the emergency room 
for his asthma during that time period.  However, at no time 
did he report to the emergency room more than once per month.  
The most frequent trips were in late 1990 and early 1991.  
From April 1992 to June 1995, the medical evidence shows only 
three trips to the emergency room.  While the June 1995 
treatment record showed an increase in the severity of 
symptoms, it also showed significant improvement with 
medication.

Furthermore, that evidence failed to show, and the veteran 
has not contended, that he experienced at least weekly asthma 
attacks.  Indeed, the veteran reported in October 1997 only 
that, since he stopped taking Prednisone in 1993, he 
experienced a "number" of episodes of asthma for which he 
required additional short-term doses of Prednisone.  While 
that vague reference to the number of asthma attacks he 
incurred is not precise as to frequency, it certainly does 
not indicate that he experienced at least one attack per 
week, which would add up to hundreds of incidents since he 
stopped his daily Prednisone in 1993.

Because the pertinent regulations changed in October 1996, 
the Board must also evaluate the veteran's medical evidence 
under the revised regulations for the time period from 
October 7, 1996, to February 18, 1998.  While the veteran 
showed that he required almost daily use of Prednisone prior 
to 1994, there is no evidence that he required more than 
three courses of the medication per year after that time.  
However, the Board notes that in July 1997 the veteran 
underwent a PFT, which revealed a post-bronchodilator FEV-1 
of 52 percent predicted.  That result warrants an increase to 
60 percent under the revised regulations.  The veteran's 
October 1997 PFT also shows a post-bronchodilator FEV-1 of 52 
percent, again supporting an increase to a 60 percent 
disability rating for bronchial asthma.

Therefore, the Board finds that, under the revised 
regulations, the veteran's disability warrants an increase to 
a 60 percent disability rating, effective July 24, 1997, the 
date of the PFT that first showed the increased level of 
impairment.

Per this decision, the veteran is currently rated 60 percent 
disabled for bronchial asthma, from July 24, 1997.  Under the 
regulations in effect prior to October 7, 1996, the veteran's 
disability does not warrant an increase to the next level, 
i.e., a 100 percent rating.  Although the medical evidence 
shows the veteran continued to receive treatment for his 
asthma, it does not show that he had very frequent asthma 
attacks or severe dyspnea on slight exertion.  More 
important, there is no evidence of marked loss of weight or 
other severe impairment of health due to the veteran's 
asthma.  Therefore, the Board finds that an increase to a 100 
percent disability rating is not warranted under the 
regulations in effect prior to October 7, 1996.

In further evaluating the veteran's claim under the revised 
criteria for bronchial asthma, the Board finds that none of 
the veteran's associated medical evidence shows FEV-1 or FEV-
1/FVC results that are less than 40 percent predicted, post-
bronchodilator.  While the July 1997 PFT shows a pre-
bronchodilator FEV-1 of 39 percent predicted, the Board notes 
that it is the post-bronchodilator value that is of primary 
concern.  VA believes that the post-bronchodilator value 
provides the ideal estimate of the veteran's best possible 
functioning and assures consistent evaluations.  See 61 Fed. 
Reg. 46,720 (Sept. 5, 1996).

We understand that the veteran contends that his breathing is 
worse before use of a bronchodilator.  While this may be 
true, that does not provide a basis for a higher disability 
rating.  The disability ratings contemplate the appropriate 
use of medication or treatment where appropriate.  For 
example, under the law, the Board evaluates hypertension with 
medication, and eyesight with corrective glasses.
 
The Board also notes that the veteran's medical records show 
that, beginning in July 1998, he was again taking Prednisone, 
10 mg per day.  The veteran's disability was described as 
steroid dependent in May 2000.  Again, he was noted to be 
taking 10 mg per day at that time.  The records dated from 
February 2003 to March 2004 show he was taking daily doses of 
Prednisone, in the amount of 15 mg.  His records show that 
his physicians were attempting to taper him off them, but 
thus far, he was unable to do so.  While the evidence shows 
the veteran was taking Prednisone daily during that time, the 
doses were very small, between 10 and 15 mg, with the 
physician attempting to reduce them to 5 mg per day.  Given 
the physicians' attempts to lower the veteran's dosage and 
eventually stop the daily Prednisone, the Board concludes 
that the steroids were not required medication.  In addition, 
the amounts he took were not high doses.  Therefore, the 
Board finds that the veteran's disability does not warrant an 
increase to a 100 percent disability rating under the revised 
regulations.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  As 
described above, the veteran's ratings have been staged to 
reflect his level of disability in accordance with Fenderson.

C.  Total Disability/Unemployability

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on April 15, 1998.  Nevertheless, as 
with a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim. 38 C.F.R. § 3.157 (2004).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but upon the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Id.  In Hazan, the Court held that a prior Board 
decision as to the degree of disability does not bar 
consideration of earlier evidence as to the effective date of 
a post-Board decision increase, even though any effective 
date awarded cannot be earlier than that prior decision of 
the Board.

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.  Factors 
to be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 
70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the 
criteria include both objective and subjective standards.  It 
was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, supra.

As noted above, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, supra.  A claim for a TDIU is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the Rating Schedule.  See, e.g., Parker v. 
Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the claimant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The veteran contends that he should be granted TDIU earlier 
than February 19, 1998.  He and his representative believe he 
should be granted TDIU from February 1994.  He asserts that, 
at that time, he submitted a written statement to the RO 
indicating that he had been unable to work since 1991.  He 
contends that the RO should interpret that statement as an 
informal claim for TDIU.

In a written statement, received by the RO in March 1994, the 
veteran indicated that he had not worked since moving to 
South Carolina after his military retirement, due to a hiring 
slowdown and the limited positions in which he could work in 
because of his asthma.  38 C.F.R. § 3.155(a) requires that VA 
liberally construe all communications and interpret them as 
claims for benefits where appropriate.  However, the 
veteran's March 1994 written statement is not construed as a 
claim for TDIU at that time.  He stated that he had been 
unable to work because of a combination of local economic 
circumstances, i.e., a slowdown in hiring, and the limited 
positions he could apply for.  Even construed liberally, the 
Board does not interpret this communication as a claim for 
TDIU.

In addition, even if the Board did construe the veteran's 
statement to include a claim for TDIU, we must point out 
that, at the time of that communication, the veteran's 
service-connected disabilities did not qualify him for a TDIU 
evaluation.  Specifically, he did not have one disability 
that was rated at least 60 percent.  Also, he did not have 
more than one disability that combined to equal 70 percent, 
with at least one at 40 percent.  At that time, his combined 
rating was 50 percent, and his highest single disability 
rating, that for bronchial asthma, was 30 percent.  Hence, at 
the time of his March 1994 written statement, the veteran did 
not meet the threshold percentage criteria for a TDIU set out 
in 38 C.F.R. § 4.16(a).  Therefore, a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
rendered him unemployable.  The Board concludes that those 
disabilities in their totality did not give rise to an 
exceptional case so as to have rendered him unemployable in 
March 1994.  Indeed, the veteran himself attributed some of 
his employment difficulties at that time to a slowdown in 
hiring.

Pursuant to this decision, the veteran's disability rating 
for bronchial asthma was increased to 60 percent, effective 
July 24, 1997.  Therefore, beginning on that date, the 
veteran had a combined 70 percent disability rating.  
Evaluating the evidence of record, and resolving reasonable 
doubt in favor of the veteran, the Board finds that he should 
be assigned an effective date of July 24, 1997, for the grant 
of TDIU.  As stated above, an even earlier effective date is 
not warranted because the veteran's combined disability 
rating was not high enough to qualify for TDIU on a regular 
basis, and the facts of his case do not warrant 
extraschedular consideration.


ORDER

An initial rating in excess of 30 percent for bronchial 
asthma, from July 1, 1990, to July 23, 1997, is denied.

An initial rating of 60 percent for bronchial asthma from 
July 24, 1997, to February 18, 1998, is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.

An initial rating in excess of 60 percent from February 19, 
1998, is denied.

An effective date for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities, from July 24, 1997, but no earlier, is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


